Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION
Claims Rejections
Claim Rejections - 35 USC § 112

Claims 1-7 and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not understood what the “computer executable components” and  “program instructions” are  as recited in claims 1, 15 and 19 and how they are stored in the memory sine the present specification does not show the  detail structure of these components and shows  how they can stored in the memory. Clarification or correction is required.

The following is a quotation of 35 U.S.C. 112 (pre-AITA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the applicant regards as his 
invention.

Claims 1-7 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “wherein . . . threshold” on lines 4-8 is read on the preferred embodiment. Insofar as understood, no such executable components stored in the memory is seen on the drawings.  The same is true for claims 15 and 19.
In claim 3, the recitation “the quantum phase” on line 5 lacks clear antecedent basis.
The remaining claims are dependent from the above rejected claims and therefore considered indefinite. 


RESPONSE TO APPLICANT’S ARGUMENTS.
	
	The arguments are moot without travers.

Allowable Subject Matter
Claims 1-7 and 15-22 would be allowable if rewritten or amended to overcome the above
rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
 -a quantum recommendation component that projects a preference vector onto a portion of a Hilbert space based on a value of a qubit phase register, wherein the portion of the Hilbert space encodes singular values of a preference matrix that are greater than or equal to a defined threshold as combined in claims 1, 15 and 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988. 

/DINH T LE/Primary Examiner, Art Unit 2842